129 F.3d 122
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Mynor Eduardo AGUILAR, Appellant.
No. 97-2171.
United States Court of Appeals, Eighth Circuit.
Submitted Oct. 6, 1997.Filed Oct. 10, 1997.

Appeal from the United States District Court for the District of Minnesota.
Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Mynor Eduardo Aguilar, a Mexican national, pleaded guilty to being found in the United States without the Attorney General's permission, after having been previously arrested and deported, in violation of 8 U.S.C. § 1326(a).  The district court1 sentenced Aguilar to 21 months imprisonment and two years supervised release.  On appeal, Aguilar raises a Fifth Amendment challenge to a condition of his supervised release requiring him to report to the probation office within 72 hours of any re-entry into the United States following deportation.  Because Aguilar failed to object at sentencing to this condition, we review his argument only for plain error, and find none.  See United States v. Prendergast, 4 F.3d 560, 561 (8th Cir.1993) (per curiam).


2
Accordingly, we affirm.



1
 The HONORABLE MICHAEL JAMES DAVIS, United States District Judge for the District of Minnesota